PER CURIAM:
El Fiscal de Distrito de Mayagüez pre-sentó acusación contra el acusado-apelante en 6 de agosto de 1959 imputándole el delito de ataque para cometer asesinato. Se señaló la vista del caso para el día 18 de noviembre del mismo año, pero el ministerio fiscal solicitó la suspensión de-bido a la incomparecencia del perjudicado, quien para dicha fecha aún se encontraba recluido con motivo de las lesiones sufridas por mor de la actuación del acusado. Cuando la so-licitud de suspensión se formuló, el abogado del apelante se encontraba en sala y no opuso reparo alguno. El acusado es-taba en el edificio del Tribunal, pero no estuvo presente cuando se llamó el caso. El juez de instancia instruyó al fiscal para que determinara la fecha en que el perjudicado podía compare-cer, y así poder hacer el señalamiento. Efectivamente, al ser éste dado de alta, se señaló la vista para el 18 de enero de 1960. El jurado trajo un veredicto de acometimiento y agresión grave y se le impuso al acusado una sentencia de dos años de cárcel.
De los errores señalados en el recurso de apelación inter-puesto solamente discutiremos el que se refiere a la negativa del tribunal a ordenar el archivo y sobreseimiento del caso por haber transcurrido más de 120 días entre la fecha de la presentación de la acusación — 6 de agosto de 1959 — y la de la vista — 13 de enero de 1960. Se reduce a determinar si medió justa causa para la suspensión del señalamiento de 18 de noviembre.
El acusado fundamenta su solicitud en lo resuelto en Pennington v. Corte, 60 D.P.R. 260 (1942), en el cual reiteramos que la ausencia del perjudicado puede ser motivo suficiente para la suspensión siempre que concurran los siguientes requisitos: (a) que el testigo sea realmente esencial y así parezca al tribunal; (b) que quien solicita la suspensión no *373haya sido negligente; y (c) que pueda conseguirse al tes-tigo en la fecha para la cual se transfiera la vista. De la breve relación que antecede sobre el curso del procedimiento surge claramente que las circunstancias de ambos casos son distintas. No hay duda de que el testimonio del perjudicado era esencial para establecer el delito imputado de ataque para cometer asesinato, y si alguna duda hubiere de ello, bastaría con leer el testimonio que prestó durante el proceso. Por otro lado, nada podía hacer el fiscal para lograr la comparecencia de dicho testigo, pues su ausencia se debía a que estaba re-cluido en un hospital. Y finalmente, si bien no se hizo un señalamiento inmediato, tal hecho se hizo depender de la dis-poniblidad del perjudicado, y como cuestión de realidad, tan pronto se le dio de alta, se procedió con toda diligencia y rapidez a señalar la vista. Además, el abogado del acusado estuvo presente cuando se formuló la petición de suspensión y no se opuso. Bajo tales circunstancias puede interpretarse que en vista de las poderosas razones aducidas por el fiscal,, accedió a ello, y renunció por tanto a cualquier beneficio que pudiera cobijarle bajo las disposiciones del artículo 448 del Código de Enjuiciamento Criminal. Cf. Pueblo v. Díaz, 60 D.P.R. 540 (1942); Pueblo v. Ortiz, 51 D.P.R. 379 (1937); Pueblo v. Balzac, 56 D.P.R. 649 (1940).
Los otros errores señalados (1) no requieren seria con-*374sideración, ya que (a) en cuanto a la prueba cuya admisibili-dad se objeta, era admisible para establecer el móvil de los he-chos, o sea, el motivo que tuvo el acusado para intentar matar al perjudicado (Pueblo v. Piazza, 60 D.P.R. 575 (1942); Pueblo v. Marchand Paz, 53 D.P.R. 671 (1988); Pueblo v. Pastrana, 50 D.P.R. 843 (1937) ; (b) la imputación sobre ausencia de prueba al efecto de que el acusado conducía el vehículo con el cual se cometió el delito no tiene base en la transcripción de evidencia, cuya lectura demuestra que tal hecho fue establecido cumplidamente; y (c) en cuanto a la ne-gativa a transmitir ciertas instrucciones y a ampliar otras las primeras estaban obviamente comprendidas en las instruc-ciones generales (Pueblo v. Fournier, 80 D.P.R. 390 (1958) ; Pueblo v. Jiménez, 78 D.P.R. 7 (1955) ; Pueblo v. López, 77 D.P.R. 607 (1955)), y las transmitidas al jurado fueron suficientes y claras.

Se confirmará la sentencia dictada por el Tribunal Superior, Sala de Mayagüez, en 29 de enero de 1960.


Dichos errores son los siguientes:
“TERCER ERROR: El Tribunal cometió error de hecho y derecho al permitir prueba de hechos ocurridos el 12 de junio de 1959, y de los cuales no fue parte el acusado aquí apelante.
“CUARTO ERROR: El Tribunal cometió error de hecho y de dere-cho al admitir tal prueba de hechos ocurridos el 12 de junio de 1959, como móvil en relación con los hechos imputádoles a este acusado, sin presen-tarse prueba de que el acusado apelante tuviere conocimiento de los mis-mos, y actuare movido por ellos.
“QUINTO ERROR: El Tribunal cometió error de hecho y derecho al condenar al acusado sin que hubiere prueba de que él era la persona que conducía el vehículo al momento del accidente.
“SEXTO ERROR: El Tribunal cometió error de hecho y de derecho al negarse a transmitir las instrucciones especiales solicitadas y ampliar alguna de las transmitidas según se alegare inmediatamente después de terminar las instrucciones. (Véase pág. 341 T. de E. en adelante.)*